Citation Nr: 1517949	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for muscle aches and arthralgia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that found that new and material evidence had not been submitted to reopen the claim for service connection for Gulf War Syndrome (previously claimed as muscle aches and arthralgias due to undiagnosed illness.



FINDINGS OF FACT

1.  In an April 2002 decision, the RO denied entitlement to service connection for muscle aches and arthralgia.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the April 2002 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for muscle aches and arthralgia.  

3.  The medical evidence indicates that the Veteran has muscle aches and arthralgia as a manifestation of an undiagnosed illness.



CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied service connection for muscle aches and arthralgia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 2002 rating decision is new and material; and the claim for service connection for muscle aches and arthralgia is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).

3.  The criteria for service connection for muscle aches and arthralgia as due to undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In an April 2002, decision, the RO denied entitlement to service connection for muscle aches and arthralgia.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). The RO in April 2002 denied the claim because it found that the evidence failed to show objective indications of an undiagnosed chronic illness. 

The evidence that has been added to the Veteran's claims file since the April 2002 decision consists of outpatient treatment records, an October 2009 statement of the Veteran's spouse, and a March 2013 VA examination.  This evidence indicates symptoms consistent with the Veteran's complaints and the VA examination report contains on opinion that the Veteran's symptoms would fall into the pattern of an undiagnosed illness.

The evidence added to the record since April 2002, relates to bases for the prior denial and raises a reasonable possibility of substantiating the claim.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 



III.  Service connection.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(1).

For purposes of 38 C.F.R. § 3.317, qualifying chronic disabilities: includes an undiagnosed illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

The Veteran served in Southwest Asia from February to May 1991.  Service treatment records indicate that the Veteran was seen for and muscle pains on multiple occasions.

The post-service medical records also indicate that the Veteran was seen multiple times for myalgias and body aches, to include treatment in 2007 for various musculoskeletal complaints along with multiple extensive evaluations, and treatment again in 2010.

The Veteran's spouse submitted an October 2009 statement in which she stated that the Veteran had muscles/joints aches since his deployment in Southwest Asia to the present. 

The Veteran underwent a VA examination in March 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner found that there were not any diagnosed illnesses for which no etiology was established.  The examiner found that it was at least as likely as not that Veteran s symptoms of sore joints, muscle ache, and arthralgia were related to Gulf War syndrome.  The examiner explained that the Veteran's symptoms would fall into the pattern of undiagnosed illnesses, and not diagnosed medically unexplained chronic multisymptom illnesses.  Although the Veteran had the complaints 1-3 times a year (in his honesty he stated that symptoms were not present today on day of exam) in view of the consistency, of which complaints were present in the military after the Gulf War and the numerous consistent documentation and negative work ups since then, the examiner concluded that he would opine in favor of the Veteran on this issue.

The examiner's opinion serves to establish that the claimed muscle aches and arthralgia are due to an undiagnosed illness.  The examiner reported that the illness caused painful motion of the shoulders.  As such it was present to a degree of 10 percent.  38 C.F.R. § 4.59 (2014).  It has also been present for the requisite period.  As such, service connection is warranted. 38 C.F.R. § 3.310(a).







							(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for muscle aches and arthralgia is reopened.

Service connection for muscle aches and arthralgia is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


